Citation Nr: 0908409	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to February 10, 2006 
for the award of service connection for tinnitus, to include 
on the basis of clear and unmistakable error (CUE) in an 
August 1987 rating decision.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective February 10, 2006.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for tinnitus 
was not received within one year of the Veteran's discharge 
from service or prior to February 10, 2006.

2.  The Veteran has not alleged an error, of fact or of law, 
in the August 1987 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 10, 2006, for a grant of service connection for 
tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies to the 
effective-date element of a service-connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007). The record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA, 
by letters mailed in March 2006, prior to its initial 
adjudication of this claim.

The March 2006 letters provided notice of the type of 
evidence necessary to establish an effective date for the 
disability for which service connection is sought, and the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service medical records, 
private medical records and pertinent VA medical records have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
As the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA concerning the veteran's CUE claim. 


Legal Criteria

The effective date of an award of disability compensation to 
a Veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2008).  For claims to reopen previously disallowed 
final claims based on the submission of new and material 
evidence other than service department records, the effective 
date shall be the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed. 38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as 'an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.' Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 
 
Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To 
determine whether clear and unmistakable error was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992). 
 
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314. 
 
Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002). 


Analysis

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service-connection for 
tinnitus. A review of service treatment records, however, 
discloses no mention of tinnitus. The Veteran submitted his 
initial claim for compensation benefits in September 1986, 
but did not list tinnitus as a disability. Subsequently, in 
November 1986 he received a VA audiology examination, the 
report of which indicates that he was experiencing occasional 
tinnitus. The examiner diagnosis was mild sensorineural 
hearing loss. In an August 1987 rating decision, service 
connection was granted for sensorineural hearing loss; the 
issue of service connection for tinnitus was not addressed.

The record before the Board shows that the Veteran claimed 
entitlement to service connection for tinnitus on February 
10, 2006, the date of receipt of a VA Form 21-4138.

The Veteran has contended that the RO committed CUE when it 
did not consider tinnitus in the rating action of August 1987 
rating decision which granted service connection for hearing 
loss. Tinnitus was not considered by the RO at that time 
because the Veteran had not filed any communication 
indicating an expressed intent to apply for VA compensation 
for tinnitus. As noted above, the initial claim submitted by 
the Veteran in September 1986 did not refer to tinnitus. In 
fact, when he submitted his repoed claim in February 2006 he 
said he "never mentioned it (tinnitus) before." The Board 
simply notes that there could be no error with a decision 
that was never made.  CUE analysis is reserved for 
consideration of prior unnappealed RO or Board decisions, and 
tinnitus was not adjudicated by the RO prior to the September 
2006 decision on appeal.  See38 C.F.R. § 3.105(a).  

Even if there were some unspecified duty on the part of the 
RO to notify veterans of their potential entitlement to 
specific benefits, under Fugo, the RO's failure to do so does 
not constitute CUE, and the Veteran's contention does not 
constitute a valid allegation of CUE.

Allegations that the VA failed in its duty to assist are, as 
a matter of law, insufficient to plead CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").  Moreover, an allegation that the RO 
did not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE. The Veteran has not 
provided persuasive reasons why the RO should have considered 
service connection for tinnitus at the time of the August 
1987 rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

Thus, it is clear that February 10, 2006, is the date of 
receipt of his original claim for service connection for 
tinnitus. Accordingly, a claim for an earlier effective date, 
prior to February 10, 2006, for a grant of service connection 
for tinnitus, to include on the basis of CUE, is not in 
order.









ORDER

Entitlement to an effective date earlier than February 10, 
2006, for a grant of service connection for tinnitus is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


